EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THEYEAR ENDED DECEMBER 31,2010 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s consolidated financial statements for the year ended December 31, 2010 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated April 29, 2011 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with Canadian Generally Accepted Accounting Principles (“Canadian GAAP”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol ASM, on the OTCBB under the symbol ASGMF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV6.In November 2006, the Company’s listing on the TSX Ventures Exchange was elevated to Tier 1 status. Overall Performance and Outlook Avino Mine Property near Durango, Mexico The Avino Mine operated continuously from 1974 to 2001, when low silver prices and the closure of a key smelter forced it to suspend operations. The eight-year shutdown meant virtually every aspect of the facility had to be upgraded or replaced. The Company has been fortunate to have a resourceful crew managing the project that have saved the Company a great deal of money and time by sourcing local parts and supplies and, when necessary, machining their own parts on site. The scope of the work in refurbishing the plant and existing surface infrastructure has been extensive. In 2010, the main focus of the Company was to conduct a 10,000 tonne bulk sample program to firm up the grade and the metallurgy of the newly developed San Gonzalo deposit.The sampling program will also provide the concentrate material for further evaluation by the various smelters and trading companies and for on-site processing if deemed feasible. During the year, the Company provided progress reports and updates and by year end reported significant progress towards its goal of beginning a 10,000 tonne bulk sample to facilitate a production decision regarding San Gonzalo. Plant refurbishing was completed and stockpiled ore was used for commissioning and testing purposes during the second half of 2010. Testing with the stockpiled ore was completed during the fourth quarter. The Company’s development work to extract the 10,000 tonne bulk sample from San Gonzalo began in January 2011. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 Summary of Significant Events Underground Mining In January 2010, our mining contractor, DMG began driving the first decline to the 2260 m elevation for development work and extraction of the bulk sample. The San Gonzalo 1 vein was intersected in May and a smaller splay vein named San Gonzalo was intersected two months later. A second decline was driven to the 2306m level. By July both levels had intersected the San Gonzalo 1 vein. In October the two levels were connected with the completion of two raises allowing the start of stoping for the bulk sample. By mid-November, approximately 2000 tonnes of mineralized vein rock had been broken from the first stope and assays confirmed a calculated and average grade of 1.9g/t gold and 340 g/t silver. This compared well with the original inferred resource, which estimated 444,250 tonnes at San Gonzalo grading 2.61 g/t gold, 322 g/t silver, 1% lead and 1.5% zinc. (Orequest August 31, 2-101 compliant report) While drifting on San Gonzalo 1 Vein, channel sample taken along the vein provided the following results with the mineable widths and excellent grades found to date on San Gonzalo 1.Samples from channels cut across the San Gonzalo 1 vein are as follows: (from west to east) Length along vein (metres) Width (metres) Gold (g/t) Silver (g/t) Lead (ppm) Zinc (ppm) Copper (ppm) (includes sample 146299 Line 19) (includes sample 156260 Line 11) (includes sample 156238 Line 9) (includes sample 155633 Line 12) (includes sample 155679 Line 18) 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 Released in November, assay results from initial sampling in the eastern raise are as follows: Line Width (m) Gold g/t Silver g/t Lead g/t Zinc g/t Copper g/t 1 2 3 4 (Includes): 5 (Includes): 6 7 (includes): 8 9 10 11 12 (includes): 13 14 (includes): 15 (includes): 93 16 17 (includes): 18 Average: 3 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 Development for the extraction of the 10,000 tonne bulk sample was completed by the mining contractor (DMG) in early January 2011. The main stope 2-140 has approximately 6350 tonnes ready for drawdown and there is approximately 4700 tonnes on stockpile near the crushing plant. The smaller stope to the west where a cut and fill mining method is used has the potential for additional mill feed with further development. The broken ore inventory to date will provide approximately 4 months of mill feed at the current milling rate. Plans are now in place to develop the zone to the east on level 2260 towards drill hole SG-07-33 for future mill feed. This is a wide structure with good potential. In January 2011, assays from initial sampling in from stopes 2-080 and 2-140 were received. Samples are as follows: Sample line Widthm. Gold g/t Silver g/t Lead ppm R- 1 R- 2 R- 3 R- 4 R- 5 R- 6 R- 7 R- 8 R- 9 R- 10 R- 11 R- 12 R- 13 R- 14 Average The samples were assayed by Inspectorate Labs. Samples were crushed and ground in Durango with pulps assayed in Reno, Nevada using fire assay and AA finish for gold, four acid digestions and AA for most silver with fire assay and gravimetric finish for very high silver. Aqua Regia digestion and ICP for base metals. 4 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 Mill Rehabilitation In 2010 we completed a three year program that brought extensive modernization to our mill. The upgrades include a new 250 t/day circuit to accommodate high grade ore from the San Gonzalo zone. This facility now has a new electrical system that meets the electrical code, an upgraded crushing plant that included major repairs to the cone crusher, vibrating screens and conveyors. In addition, the on-site assay lab was put into service along with a new AAS unit to provide on-site control assays. The water supply system from the tailings pond and La Caricol were completed and are now fully functional. Milling Operations In the second half of the year Avino tested the newly re-furbished mill by processing stockpiled ore left behind from previous mining of the ET Zone. This was done to tune the mill for the San Gonzalo bulk sample. By the end of October the mill had processed 17,500 tonnes of material to produce approximately 419 tonnes of concentrate. This concentrate was shipped to Manzanillo and sold to MRI trading AG. The mineral at San Gonzalo is silver, gold, lead, and zinc; while the ET stockpile on the main vein is silver, copper, and gold. The rock from ET, while harder than the San Gonzalo material, served as a trial run for the bulk sample.Recovery rates were 66% Gold, 58% Silver and 56% copper. The sale of this concentrate has been finalized with a payment of US$1,016,680.00 In November, following the relining of the ball mill and the changeover of several conveyor belts in the crushing plant, processing of the San Gonzalo development material began with a daily treatment rate of approximately 180 tonnes per day. This rate was maintained until the development material was finished in January 2011. During this period, a total of 5,896 tonnes of development ore was processed for the production of 192 tonnes of concentrate grading 11.54g/t gold, 3.617kg/t silver with minor amounts of copper, lead and zinc. Feed grade averaged 205g/t Ag and 0.78g/t Au. By April 2011, Avino had completed the sale of 200 tonnes of bulk concentrate produced from San Gonzalo bulk sampling program to MRI Trading AG. Three truckloads have already been shipped to the TMC warehouse in Manzanillo with the remaining truckloads to follow this week. The concentrate grades approximately 12kg/t silver and 30g/t gold. Upon completion of the 10,000 tonne bulk sampling program, final figures of feed grade, metallurgy and smelter returns will be compiled for analysis. A commercial production decision will be made pending the outcome of this economic analysis. Mining and milling operations will continue during the economic analysis process. The proposed in house mine plan options are also currently undergoing review. The aim is to select the most cost effective plan to mine the entire San Gonzalo orebody and to provide a sustained mill production rate of 250 tonnes per day. A development schedule together with the selected mining method will be made once the review has been completed. The Company expects to extend the mining contract with DMG with continued mining operations in the event the bulk sampling program results in positive cash flow. 5 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 NI 43-101 Resource Calculation An NI 43-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants in 2008, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Tonnes Ag g/t Au g/t Zn % Pb % These figures were compiled from 2007 surface drilling at San Gonzalo (January to December 2007, 40 holes, 9,204 metres), which produced some significant silver intersections. In addition, Avino is also planning to explore new areas of the property, expand upon discoveries made in 2008 and follow up on the 2008 mapping and sampling. At present, trenching and 9,000 metres (29,520 feet) of new drilling are underway for up to 15 areas of the property. These proposals will be reviewed once the bulk sampling program has been completed. Eagle Property, Yukon Territory The Eagle property, held 100% by Avino is located on the south slopes the prolific Galena Hill in the Keno City silver mining camp in north-central Yukon, 350 km north of Whitehorse. From May 15 to September 17, 2009, six NTW diamond drill holes on the Eagle property totaling 1,897.1m were completed. The work program was successful in identifying strong silver-gold-indium enriched zinc and lead mineralization hosted in the Eagle vein fault, a known and proven host of significant intercepts of Pb-Zn-Ag mineralization, including a reported 7,624.9 g/t Ag, 1.2% Pb and 1.5% Zn over 0.15metres (hole E64-23). The 2009 work has also established that indium, used in plasma screens, is present in significant concentrations of up to 285.4 g/t indium (In) over 1.8m (Hole D09EE-11) in the sphalerite enriched Eagle vein. In 2010 Avino commissioned Jean Pautler, a qualified person to review all historic data from previous work done on the property and make a recommendation for future work program.Pautler’s recommendations are based on a property visit on June 28, 2008, previous experience in the Keno silver mining camp, a review of the historical data and a review of the 2009 work program carried out by Mega Precious Metals while the property was under option from Avino. The assessment produced the following recommendation:Ore shoots need to be delineated within the Eagle Vein. The best intercept to date is the 7625 g/t Ag, 1.2% Pb over a 1.2m interval from DDH 64-23 which was drilled in 1964. The best silver intersections in drilling occur within 125m of this intercept.It is recommended to attempt to duplicate this hole and to drill systematic step outs from this intersection. In addition it was recommended to drill the exposed vein in trenching on the Alexandra, which may represent the strike extension of the Eagle Vein.The Eagle Vein should be targeted at depth here in an attempt to intersect the vein within the favourable quartzite host. The depth extent of the Eagle Vein intersection in D09EE-10 should be targeted for the same reason. Additional sampling of the 2009 drill core was also recommended due to incomplete sampling into the footwall. Plans to carry out the recommendation are currently being reviewed. 6 MANAGEMENT DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31,2010 Outlook Avino is uniquely situated among the many emerging producers in Mexico. Through its majority ownership in the Avino Mine, recovery plant and surrounding property holdings all may provide its shareholders to profit from the strong metal markets that the Company believes lay ahead. Avino remains committed to returning to profitable mining operations and are very excited about the opportunity to build this company into a significant producer of precious and base metals. Avino adheres to the highest standards of environmental responsibility, to supporting the local community with the highest standards of business practices and to the long-term success of its shareholders. With prices for silver and gold remaining at historically high levels, the Company is working aggressively to capitalize on this trend by bringing the Avino property back into operation as quickly as possible. The company began a 10,000 tonne bulk sample test in the fourth quarter of 2010, and upon completion the company is confident about the prospect of bringing the San Gonzalo Zone into production full time. Avino is also undertaking a significant drill program to increase resources at San Gonzalo and explore new targets in other areas of the property. We plan to drill over seven thousand meters through 56 core holes in 2011.The first hole was finished on January 30th 2011 and successfully intersected the San Gonzalo structure east of the area currently being mined. Avino has also engaged Wardrop Engineering to update the 2006 Tailings Scoping Study where the cost estimates were based on a heap leach operation. The updated study will utilize the continuous vat leach technology (CVL) in the revised cost estimates for comparative purposes. Samples of oxide and sulphide tailings were collected last week to determine if the tailings characteristics would be amenable in a CVL system. Management remains focused on the following key objectives: 1. Complete the San Gonzalo bulk sample program 2. Continue expanding the San Gonzalo resource 3. Resume commercial production as quickly as possible 4. Expand resources, reserves and the mines output 5. Identify and explore new targets on Avino's property. 6. Update Scoping study on Tailings resource Selected Annual Information The following financial data is derived from the Company’s financial statements for the three most recently completed financial years: December 31, 2010 December 31, 2009 December 31, 2008 Total revenues $
